ALLEN, J.
Where a motor transportation company applies for a certificate of public convenience and necessity to transport freight in a territory where the record shows necessity for such service, and where, so far as the record shows, the route in question can be granted without deranging or affecting the freight business of the one common carrier operating within such territory, it is the duty of the Public Utilities Commission to grant such application for the territory in question.
Order modified.
Marshall, CJ., Jones, Matthias, Day, Robinson and Kinkade, JJ., concur.